Citation Nr: 0800506	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Whether the RO correctly calculated the amount of retroactive 
benefits to which the veteran is entitled secondary to his 
award of a total disability evaluation based on individual 
unemployability. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1966 to March 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and August 2003 determinations 
of the Department of Veterans Affairs RO in Los Angeles, 
California.  


FINDINGS OF FACT

On May 7, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In this case, the veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


